Name: 95/357/EC: Commission Decision of 26 July 1995 drawing up a list of border inspection posts agreed for veterinary checks on products and animals from third countries, detailed rules concerning the checks to be carried out by the veterinary experts of the Commission and repealing Decision 94/24/EC
 Type: Decision_ENTSCHEID
 Subject Matter: international law;  trade;  cooperation policy;  agricultural policy;  agricultural activity;  political framework
 Date Published: 1995-09-06

 Avis juridique important|31995D035795/357/EC: Commission Decision of 26 July 1995 drawing up a list of border inspection posts agreed for veterinary checks on products and animals from third countries, detailed rules concerning the checks to be carried out by the veterinary experts of the Commission and repealing Decision 94/24/EC Official Journal L 211 , 06/09/1995 P. 0043 - 0055COMMISSION DECISION of 26 July 1995 drawing up a list of border inspection posts agreed for veterinary checks on products and animals from third countries, detailed rules concerning the checks to be carried out by the veterinary experts of the Commission and repealing Decision 94/24/EC (Text with EEA relevance) (95/357/EC)THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Directive 90/675/EEC of 10 December 1990 laying down the principles governing the organization of veterinary checks on products entering the Community from third countries (1), as last amended by the Act of Accession of Austria, Finland and Sweden, and in particular Articles 9 and 20 thereof,Having regard to Council Directive 91/496/EEC of 15 July 1991 laying down the principles governing the organization of veterinary checks on animals entering the Community from third countries and amending Directives 86/662/EEC, 90/425/EEC and 90/675/EEC (2), as last amended by the Act of Accession of Austria, Finland and Sweden and in particular Articles 6 and 19 thereof,Whereas Commission Decision 94/24/EC (3), as last amended by Decision 94/988/EC (4), gives lists of border inspection posts agreed for veterinary checks on products and animals from third countries;Whereas under that Decision each preselected border inspection post was to be inspected by the Commission; whereas these inspections have been made and have shown that in most cases improvements have been effected;Whereas a list of agreed border inspection posts should therefore be established and Decision 94/24/EC repealed;Whereas it is necessary to set up the periodicity of the inspections to be carried out by veterinary experts of the Commission, taking into account, in particular, the number of consignments checked annually by each border inspection post;Whereas it is necessary to ensure that Member States are regularly informed of the results of the controls;Whereas the measures provided for by this Decision are in accordance with the opinion of the Standing Veterinary Committee,HAS ADOPTED THIS DECISION:Article 1Veterinary checks on products and animals brought into the Community from third countries shall be carried out by the competent national authorities at the agreed border inspection posts listed in the Annex.Member States may, observing the requirements of Article 9 of Directive 90/675/EEC and of Article 6 of Directive 91/496/EEC, propose that other border inspection posts be removed or added to the list annexed.Article 21. Each year, every agreed border inspection post listed in the Annex shall be inspected by the Commission veterinary experts in cooperation with the competent national authorities. This inspection shall include in particular a check on infrastructures, equipment and working of the border inspection post. The inspection report shall be sent to the Member State concerned within two months of the visit.2. By way of derogation to paragraph 1 the Commission, after consultation of the Member States concerned, and after an exchange of views in the Standing Veterinary Committee, may reduce the frequency of visits for certain agreed border inspection posts. However, such border inspection posts shall be visited at least every three years.3. Each year the Commission shall send to the Member States a copy of the inspection report for all the border inspection posts visited in the previous 12 months together with a report concerning the evolution of the general situation of the agreed border inspection posts.Article 3Decision 94/24/EEC is hereby repealed.Article 4This Decision is addressed to the Member States.Done at Brussels, 26 July 1995.For the CommissionFranz FISCHLERMember of the Commission(1) OJ No L 373, 31. 12. 1990, p. 1.(2) OJ No L 268, 24. 9. 1991, p. 56.(3) OJ No L 18, 21. 1. 1994, p. 16.(4) OJ No L 378, 31. 12. 1994, p. 54.ANNEX >TABLE>